            Case 1:20-cv-01307-MHS Document 6 Filed 10/29/20 Page 1 of 2




                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

HARMON-EL ET AL,                             )
                                             )
                                             )
                                             )
                Plaintiff,                   )
                                             )
       v.                                    )      No. 20-1307 C
                                             )      Judge Solomson
THE UNITED STATES,                           )
                                             )
                Defendant.                   )

                                 NOTICE OF APPEARANCE

To the Clerk:

                                              Sarah E. Kramer
       Please enter the appearance of _____________________________, as attorney of record

for the United States. Service of all papers by opposing parties should be addressed as follows:

                                       Sarah E. Kramer
                                         Trial Attorney
                                Commercial Litigation Branch
                                        Civil Division
                              United States Department of Justice
                                          PO Box 480
                                     Ben Franklin Station
                                   Washington, D.C. 20044




                                                             s/ Sarah E. Kramer
                                                           SARAH E. KRAMER
                                                                Trial Attorney
                                                        Commercial Litigation Branch
                                                               Civil Division
                                                          Telephone: (202) 353-0537
                                                          Facsimile: (202) 305-2062
                                                       Email: Sarah.E.Kramer@usdoj.gov
Dated: October 29, 2020
          Case 1:20-cv-01307-MHS Document 6 Filed 10/29/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify under penalty of perjury that on this 29th day of October, 2020, I caused

to be placed in the United States mail (first-class, postage prepaid), copies of a “NOTICE

OF APPEARANCE” addressed as follows:

                               RHASHEA LYNN HARMON-EL
                                       P.O Box 7446
                                  Philadelphia, PA 19101


                                       WHITE OWL
                                       P.O. Box 6666
                                    Woodbridge, VA 22195


                                     s/ Sarah E. Kramer
                                     SARAH E. KRAMER
